Opinion by
Head, J.,
The action was in trespass to recover damages resulting from the partial loss of a carload of potatoes delivered to the defendant, a common carrier, for transportation. The case was tried before a judge without a jury. The trial judge, therefore, became the trier of the facts. When he attached the seal of credibility to the testimony delivered by the plaintiffs’ witness Siegfried, and others, it is manifest there was evidence to support the specific findings of fact upon which the general finding in favor of the plaintiffs could securely rest. It may be true the evidence did not amount to a demonstration of the facts, and exclude every possibility of a cause of injury other than the negligence of the defendant. In civil cases the law does not require proof to measure up to that standard. There was evidence that the car was loaded with 40,100 pounds of potatoes in good condition. There was evidence it was a proper car, with double doors and lined, so that perishable goods might be safely carried, even in cold weather. There was evidence these *179potatoes had been bought by the plaintiffs’ witness from farmers in the vicinity of the shipping station and had been brought in bags, in covered wagons, to his place of business, where the potatoes were weighed before being placed in the car. There was evidence that a stove had been provided and kept burning in order that the car might be warm during the period it was being loaded when the doors would necessarily be open. There was evidence that when the ear arrived at its destination, the doors had been tampered with and the bulkheads that had been built to keep the potatoes away from the doors, had been broken down.
When the car arrived at destination and was opened, it was found that 1,940 pounds of the potatoes had been removed from the car during transportation; that the doors, which had been closed and sealed when the car started, were partially open, and that 4,610 pounds of the potatoes nearest the open door had been frozen and were worthless. Fifteen hundred and ninety pounds were at first rejected by the consignee, but later on it was found they had not been injured and they, with the remaining 31,960 pounds, are not the subject of any controversy in this action. Under these conditions the learned trial judge found the defendant company was liable to pay the value of the potatoes that had been taken from the car and of those that had been frozen and thus rendered worthless. In the opinion which he files, he generally disposes of the various questions of law and fact, upon which the defendant requested specific findings, and he contents himself with broadly declaring that the findings whether of law or fact consistent with the opinion, were affirmed, and the others declined. We have no doubt it would be a more satisfactory practice, even at the expense of a few minutes of additional time, to specifically affirm or deny the written requests for findings of fact and law, but as this was substantially done, it does not appear that any injury could have been *180suffered by the defendant from such a disposition of the requests.
The ninth assignment of error complains of the action of the court in sustaining an objection to a certain line of cross-examination, and it exhibits a rather unusual situation. During the cross-examination of the plaintiffs’ witness Siegfried, the court suggested to the defendant’s counsel that he was traveling outside the line of the direct examination, the idea evidently being he was seeking to introduce matters of defense under guise of cross-examination. Defendant’s counsel thought he had a right to proceed along the lines he was following. The plaintiffs’ counsel then declared he believed the court to be right, but as the case was being tried before the court without a jury, he did not care how the evidence was brought out. Curiously enough, the defendant’s counsel then declared he thought he could save time by continuing his examination, but added: “I have no objection in making him my witness.” The court finally sustained the objection and the defendant did not subsequently call the witness, but assigns the action of the court for error. Under these circumstances we do not feel called upon to sustain such an assignment.
The assignments of error are overruled. The judgment is affirmed.